DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 08/06/2021. Claims 14 and 15 have been added. Currently, clams 1-15 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 08/06/2021 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicant argues that the combination of Sampath and Martin does not disclose “baseband signal processing module” by stating that Sampath does not describe the controller/processor 380 are for baseband processing. The Examiner respectfully disagrees. Par [0084] and figure 9 of Sampath discloses that the UE (i.e. UE 120 in figure 3) comprises baseband capability, which means its processing unit, such as the controller/processing 380, must handles baseband signals. Therefore, the combination of Sampath and Martin discloses the claimed feature in question above.
	Regarding dependent claims 2-13, see response above.
	Regarding claims new claims 14-15, see detailed rejection below.
	
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (U.S. PGPub 2021/0068050 A1) in view of Martin (U.S. PGPub 2019/0239114 A1).
Consider claim 1, Sampath discloses an extended reality (XR) communication terminal device having an optically transmissive display mounted thereon (read as the access terminal (AT) would be, for example, smart glasses with its optically transmissive display, for augmented reality (AR) or virtual reality (VR), par [0034]-[0036] and [0045]), the XR communication terminal device comprising: first and second radio-frequency signal processing modules configured to perform radio-frequency signal processing (read as a first transmit/receive path for antenna 352a, and a second transmit/receive path for antenna 352r, figure 3, par [0062]-[0063]); and a baseband signal processing module that is connected to the first and second radio-frequency signal processing modules via communication lines, and that is configured to perform baseband signal processing (read as the UE (i.e. UE 120 in figure 3) comprises baseband capability, which means its processing unit, such as the controller/processing 380, must handles baseband signals, figure 9, par [0084]), wherein the first and second radio-frequency signal processing modules are selectively switched by the baseband signal processing module to perform a reception operation (read as the controllers/processors 340 and 380 would direct the operation at the AP 110 and the UE 120, respectively; the processor 340 and/or other processors and modules at the AP 110 may perform or direct the execution of processes for the techniques described herein; memories 342 and 382 may store data and program codes for the AP 110 and 
However, Sampath discloses the claimed invention above and that repeater would be any device that capable of acting as repeaters (par [0008]) but does not specifically disclose the access terminal (AT) as a repeater such that wherein when the first radio-frequency signal processing module performs the reception operation, the second radio- frequency module is configured to retransmit a reception signal received by the first radio-frequency signal processing.
Nonetheless, Martin disclose the use of user devices as relay device (i.e. 305/205) for relaying receive signals to other user devices, figures 2 and 3, par [0026]-[0037].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martin into the teachings of Sampath for designing the access terminals (AT) to have relay/repeater capability such as the user devices of Martin to allow extension of radio coverage (see par [0026] of Martin).
Consider claim 13, as applied to claim 1 above, Sampath, as modified by Martin, discloses a first XR communication terminal device according to Claim 1, the first XR communication terminal device being a glasses- type XR communication terminal device arranged in a coverage area of a radio base station; and a second communication terminal device held by a user of the first XR communication terminal device, wherein the second communication terminal device is configured to transmit a first signal received in the coverage area to the first XR communication terminal device, wherein the first XR communication terminal device is configured to receive the first signal and to transmit a second signal for 
Consider claim 14, as applied to claim 1 above, Sampath, as modified by Martin, discloses wherein the baseband signal processing module is configured to selectively switch the first and second radio-frequency signal processing modules based on a quality of the reception signal (read as the repeater for using quality measurement for finding a narrowest beam with a best SNR, figure 13, par [0013]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (U.S. PGPub 2021/0068050 A1) in view of Martin (U.S. PGPub 2019/0239114 A1), and in further view of HUH et al.  (U.S. PGPub 2020/0212547 A1).
Consider claim 2, as applied to claim 1 above, Sampath, as modified by Martin, discloses the claimed invention above and the repeater capability but does not specifically disclose a first coupler circuit configured to branch a first signal on a communication line between the first radio-frequency signal processing module and the baseband signal processing module; a second coupler circuit configured to branch a second signal on a communication line between the second radio- frequency signal processing module and the baseband signal processing module; and a communication path between a branch terminal of the first coupler circuit and a branch terminal of the second coupler circuit.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of HUH into the teachings of Sampath, which modified by Martin, for the purpose of ensuring a desired strength/quality of the received signal (see par [0054]).
Consider claim 3, as applied to claim 2 above, Sampath, as modified by Martin and HUH, discloses wherein the XR communication terminal device is configured to perform a repeater operation via the communication path (read as the repeater feature and member 170, par [0051]-[0052] and [0070]-[0071] of HUH).
Consider claim 4, as applied to claim 2 above, Sampath, as modified by Martin and HUH, discloses wherein the XR communication terminal device is configured to perform a repeater operation through radio communication via an antenna connected to the branch terminal of the first coupler circuit and an antenna connected to the branch terminal of the second coupler circuit (read as at least first antenna module 110 and second antenna module 120 between processor 150, and a conductive member 170 (cable such as transmission line) for coupling the signal from second antenna module 120 to first antenna module 110, to allow the electronic device 100 to perform relay/repeater function, figures 5 and 8A, par [0051]-[0052] and [0070]-[0071] of HUH).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (U.S. PGPub 2021/0068050 A1) in view of Martin (U.S. PGPub 2019/0239114 A1), and in further view of XU et al.  (U.S. PGPub 2020/0212547 A1).
Consider claim 5, as applied to claim 1 above, Sampath, as modified by Martin, discloses the claimed invention above but does not specifically disclose wherein the first and second radio-frequency signal processing modules are on left-side and right-side temples, respectively, of the XR communication terminal device.
Nonetheless, in related art, XU discloses a glasses headset for VR/AR, comprising two set of antenna 241, which the two sets arranged at two sides (left and right) of the glasses headset, figure 4, par [0027].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of XU into the teachings of Sampath, which modified by Martin, for the purpose of ensuring a desired strength/quality of the received signal in case one side of the antenna is blocked.
Consider claim 15, as applied to claim 1 above, Sampath, as modified by Martin, discloses the claimed invention above but does not specifically disclose wherein the first radio-frequency signal processing module is disposed at one side of the AR communication terminal device, and the second radio-frequency signal processing module is disposed at another side of the AR communication terminal device, wherein each of the first and second radio- frequency signal processing modules comprise electric circuits configured to process the received reception signal.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of XU into the teachings of Sampath, which modified by Martin, for the purpose of ensuring a desired strength/quality of the received signal in case one side of the antenna is blocked.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (U.S. PGPub 2021/0068050 A1) in view of Martin (U.S. PGPub 2019/0239114 A1), and in further view of HORMIS et al.  (U.S. PGPub 2021/0013953 A1).
claim 6, as applied to claim 1 above, Sampath, as modified by Martin, discloses the claimed invention above and at least two antennas but does not specifically disclose antennas on lenses of the XR communication terminal device.
Nonetheless, in related art, HORMIS discloses a similar UE as smart glasses (par [0038]), comprising lens antenna design, which each antenna uses a single lens, par [0055]-[0060].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of HORMIS into the teachings of Sampath, which modified by Martin, for the purpose of significantly reducing the antenna complexity (see par [0060] of HORMIS).

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (U.S. PGPub 2021/0068050 A1) in view of Martin (U.S. PGPub 2019/0239114 A1), and in further view of BASU MALLICK et al.  (U.S. PGPub 2019/0159018 A1).
Consider claim 7, as applied to claim 1 above, Sampath, as modified by Martin, discloses a communication system comprising a plurality of the XR communication terminal devices according to Claim 1 arranged in a coverage area of a radio base station, but does not specifically disclose wherein, when a received signal strength indicator at a first of the plurality of XR communication terminal devices is less than a predetermined first threshold value, the first XR communication terminal device is configured to transmit a communication quality request signal requesting a received signal strength indicator at a second of the plurality of XR communication terminal devices to the second XR communication terminal device, wherein the second XR communication terminal device is configured to transmit the received signal strength indicator at the second XR communication terminal device to the first XR communication terminal device in 
Nonetheless, in related art, BASU MALLICK discloses a relaying network system, comprising the remote UE would decide when to start monitoring for ProSe UE-to-Network Relay discovery; the Remote UE can transmit ProSe UE-to-Network Relay discovery solicitation message while in RRC_IDLE or in RRC_CONNECTED depending on the configuration of resources for ProSe UE-to-Network Relay discovery; the eNB would configure a threshold to control transmission of ProSe UE-to-Network Relay discovery solicitation message from the Remote UE; if the threshold is configured, the Remote UE is allowed to transmit ProSe UE-to-Network Relay discovery solicitation message only if the Uu link quality at the Remote UE is below the configured threshold (minimum and/or maximum threshold); furthermore, the Remote UE performs radio measurements at the PC5 interface and uses same for ProSe UE-to-Network Relay selection and reselection along with higher layer criterion; a ProSe UE-to-Network Relay is considered suitable in terms of radio criteria if the PC5 link quality exceeds a configured threshold (pre-configured or provided by eNB), par [0266]-[0277].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BASU 
Consider claim 8, as applied to claim 7 above, Sampath, as modified by Martin and BASU MALLICK, discloses wherein, when the received signal strength indicator transmitted from the second XR communication terminal device is less than the second threshold value, the first XR communication terminal device is configured to transmit a repeater operation not-requesting signal requesting a stop of the repeater operation to the second XR communication terminal device, and wherein the second XR communication terminal device is configured to stop the retransmission of the reception signal in response to the repeater operation not-requesting signal transmitted from the first XR communication terminal device (read as if the threshold is configured, the Remote UE is allowed to transmit ProSe UE-to-Network Relay discovery solicitation message only if the Uu link quality at the Remote UE is below the configured threshold, par [0277] of BASU MALLICK).
Consider claim 9, as applied to claim 8 above, Sampath, as modified by Martin and BASU MALLICK, discloses wherein the XR communication terminal device retransmits the reception signal based on the repeater operation requesting signal transmitted from at least one XR communication terminal device (read as if the threshold is configured, the Remote UE is allowed to transmit ProSe UE-to-Network Relay discovery solicitation message only if the Uu link quality at the Remote UE is below the configured threshold; furthermore, the Remote UE performs radio measurements at the PC5 interface and uses same for ProSe UE-to-Network Relay selection and reselection along with higher layer criterion; a ProSe UE-to-Network Relay is considered suitable in terms of radio criteria if the PC5 link quality exceeds a configured threshold (pre-configured or provided by eNB), par [0272]-[0277] of BASU MALLICK).
claim 10, as applied to claim 9 above, Sampath, as modified by Martin and BASU MALLICK, discloses wherein, when the repeater operation not-requesting signal is transmitted from one of the plurality of XR communication terminal devices and the repeater operation requesting signal is not transmitted from any of the plurality of XR communication terminal devices, the second XR communication terminal device is configured to stop the retransmission of the reception signal (read as if the threshold is configured, the Remote UE is allowed to transmit ProSe UE-to-Network Relay discovery solicitation message only if the Uu link quality at the Remote UE is below the configured threshold; furthermore, the Remote UE performs radio measurements at the PC5 interface and uses same for ProSe UE-to-Network Relay selection and reselection along with higher layer criterion; a ProSe UE-to-Network Relay is considered suitable in terms of radio criteria if the PC5 link quality exceeds a configured threshold (pre-configured or provided by eNB), par [0272]-[0277] of BASU MALLICK).
Consider claim 11, as applied to claim 7 above, Sampath, as modified by Martin and BASU MALLICK, discloses wherein the second threshold value is greater than the first threshold value (read as the use of any threshold that’s greater than minimum threshold but less than maximum threshold, par [0266] of BASU MALLICK).
Consider claim 12, as applied to claim 7 above, Sampath, as modified by Martin and BASU MALLICK, discloses wherein, when the plurality of XR communication terminal devices are concurrently connected, the second XR communication terminal device is configured to retransmit the reception signal (read as the plurality of access terminal 120 shown in figure 1, par [0037]-[0038]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Junpeng Chen/

Primary Examiner, Art Unit 2645